DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 5 and 8- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (US PAP 2013/ 0177232). “Hirano” (IDS) in view of Ando et al (US PAP 2019/ 0362221),”Ando”.
As per claim 1, as best understood and as to the broadest reasonable interpretation, Hirano teaches a determination unit configured to estimate an inspection result on each of the plurality of images imaged with the different imaging conditions based on a learning model which is previously constructed by learning a correlation between (i) feature quantity based on data of the image and (ii) the inspection result representing a result of quality determination, and calculate a comprehensive inspection result based on reliability relating to a "No Good" or "Good" degree of evaluation for each of the estimated inspection results on the plurality of images imaged with the a plurality of image processing tools with respect to the inspection object, and makes a non-defective/defective determination (corresponding to the determination function performed by the determination unit) by use of selected plurality of image processing tools.  Examples of a typical image processing tool include "area" for measuring an area of a specific place, "pattern search" for detecting a pattern, "edge positioning" for measuring a position of an edge, "blob" for measuring a characteristic amount regarding a blob, "flaw" for detecting a flaw due to a change (corresponding to the relationship model(s)).  In the present embodiment, in addition to these tools, "learning inspection" exists as an image processing tool for automatically defining a range of a non-defective item by learning a plurality of non-defective item images, to detect an item which is "not a non-defective item".  A flowchart shown in FIG. 3 shows a processing procedure in the case of the user performing on a setting mode a variety of setting with regard to "learning inspection" out of the plurality of image processing tools) see for example fig. 3 (reproduced below), the abstract and [0076]. [106] discloses “defect amount is a numerical value that can be compared with the determination threshold for making the non-defective/defective determination”.

    PNG
    media_image1.png
    563
    454
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    330
    280
    media_image2.png
    Greyscale

[0065] and fig. 6 (reproduced above) discloses “a plurality of inspection objects 6 flow on a line of the conveyor belt 5.  The image of the inspection object 6 is captured by the camera 1 set over (or under, or lateral to) the inspection object 6, and the captured image is compared with a standard image (e.g., captured image of a non-defective item), to determine whether or not a flaw, a defect or the like exists in the inspection object 6 (corresponding to the reliability criteria).  When determined that a flaw, a defect, or the like exists in the inspection object 6, an NG (No Good) determination is made.  On the other hand, when determined that a flaw, a defect or the like does not exist in the inspection object 6, an OK determination is made; [0086] discloses “the main control part 21 of the visual inspection device 2 verifies whether or not the non-defective item learning processing has been correctly performed (step S304), and adjusts setting parameters such that a non-defective item is correctly determined as a non-defective item.  Specifically, the non-defective/defective determination is performed on non-defective item images acquired by capturing a number of inspection objects (non-defective items) 6 for testing by the camera 1 or the plurality of stored non-defective item images, and the user manually adjusts the setting parameters so as to obtain a correct result”; [0066] discloses “an imaging parameter for setting an imaging condition, an illumination parameter for setting an illumination condition, and an image processing parameter (inspection parameter) for setting an inspection condition indicative of how the inspection is to be performed.  In the visual inspection device 2, these variety of parameters are set before the foregoing non-defective/defective determination is made”. [0090] discloses “a plurality of cameras 1 may be connected” as imaging condition. [107- 108] and figure 6 further disclose defect likeliness and “a defect amount which is tested to be an outlier in the parametric technique and also tested to be an outlier in the non-parametric technique is regarded as an outlier” broadly corresponding to indefinite/ unknown result. 
Hirano does not explicitly teach 
Ando explicitly teaches quality of the semiconductor substrate is acceptable to be used for the intended purpose of the semiconductor substrate.  In some examples where the AI 7020 of the computation unit 702 comprises a CNN as described above, the output unit 704 may be output value(s) of the output node(s) of the CNN and to output information indicating the quality of the semiconductor substrate based on the received output value(s).  For example, in case the CNN has two output nodes, one indicating a likelihood of acceptable quality and the other indicating a likelihood of inacceptable quality, the output unit 704 may output information indicating that the quality is acceptable or inacceptable (corresponding to the good and or no good degree of evaluation), depending on which output node has output a higher value) see for example [123] and the abstract. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Ando into Hirano to perform natural language processing (e.g., good/ and or no good degree of evaluation as indicators), wherein a parent AI (e.g., machine learning) may comprise a CNN trained to perform classification of texts written in a natural language, wherein the predetermined format of the input data for the parent AI may represent data of the texts that may be pre-processed to be suitable for use as inputs to a CNN, and data of texts, outputs from the parent AI for the data and information indicating the correct classification result for each text may be used for training the NN and therefore having the evaluation network being trained to output an output node value depending on whether arbitrary input data values are learnt data used for training the problem solving neural network or are unlearnt data different from the learnt data, would facilitate the output node value from the evaluation network to be considered as indicating certainty of an output from the problem solving neural network for the arbitrary input data values, thus offering further improvements on more accurate 
As per claim 2, Hirano teaches in response to the reliability of the calculated comprehensive inspection result does not satisfy a certain condition, the determination unit is configured to output an instruction to re-image the image and calculate the comprehensive inspection result again using the re-imaged image (i.e., the main control part 21 re-detects a defective portion with respect to the foregoing image group (each of all the images stored in the non-defective item image data storing part 231) based on the calculated new defect threshold, and thereafter, calculates and sets a new determination threshold based on a defect amount of the detected defective portion) see for example [0085]. 
As per claim 3 and in light of the rejections supra, Hirano teaches in response to the reliability of the calculated comprehensive inspection result not satisfying a certain condition, the determination unit is configured to output an instruction to re-image the image and calculate the comprehensive inspection result again by using the re-imaged image and the image imaged up to the previous time (i.e., a defective portion is re-detected based on the reset defect threshold, to determine whether or not the stored defective item image is an image of a defective item based on the set determination threshold) see for example the abstract; [165] and fig. 25 also disclose a similar criteria wherein the order of the processing of step S2502 and the processing of step S2501 is reversed and wherein a non-defective/defective determination is made on the defective determination threshold updated in step S2504.
As per claim 4, Hirano teaches an imaging condition decision unit is configured to determine an imaging condition of the image, wherein the imaging condition decision unit is configured to change an imaging condition at the time of the re-imaging from an imaging condition at the time of previous imaging (i.e., camera 1 includes therein an FPGA, a DSP, or the like for performing image processing, and includes a camera module having an imaging element for capturing the image of the inspection object 6…a captured color image is converted to an HDR image by the CMOS substrate based on its conversion characteristic of expanding a dynamic range) see for example [0064]; fig. 3 depicts the processing in steps S301 to S305 so-called operation on the setting mode.
As per claim 5, Hirano teaches an imaging condition decision unit that determines an imaging condition of the image, wherein the imaging condition decision unit changes an imaging condition at the time of the re-imaging from an imaging condition at the time of previous imaging (i.e., camera 1 includes therein an FPGA, a DSP, or the like for performing image processing, and includes a camera module having an imaging element for capturing the image of the inspection object 6…a captured color image is converted to an HDR image by the CMOS substrate based on its conversion characteristic of expanding a dynamic range) see for example [0064]; fig. 3 depicts the processing in steps S301 to S305 so-called operation on the setting mode.
As per claim 8, Hirano teaches wherein the imaging condition decision unit is configured to increase the number of images to be taken at the time of the re-imaging from the number of images to be taken at the time of previous imaging for an inspection number of inspection objects (non-defective items) 6 for testing by the camera 1 or the plurality of stored non-defective item images, and the user manually adjusts the setting parameters so as to obtain a correct result) see for example [0086]; [0076, 103, 122, 153, and 156] also disclose similar limitation.
As per claim 9, Hirano teaches wherein the imaging condition decision unit is configured to increase the number of images to be taken at the time of the re-imaging from the number of images to be taken at the time of previous imaging for an inspection part where the inspection result is not good (i.e., the non-defective/defective determination is performed on non-defective item images acquired by capturing a number of inspection objects (non-defective items) 6 for testing by the camera 1 or the plurality of stored non-defective item images, and the user manually adjusts the setting parameters so as to obtain a correct result) see for example [0086]; [0076, 103, 122, 153, and 156] also disclose similar limitation.
As per claim 10, as best understood and in light of the rejections, Hirano teaches  the determination unit has a plurality of different relationship learning models, the plurality of different learning models including the previously constructed learning model, and the determination unit is configured to estimate the inspection result using the previously constructed learning models in accordance with each of the plurality of images. (i.e., the main control part 21 of the visual inspection device 2 sets a positional displacement correcting pattern with respect to an image of the inspection object 6 whose input has been accepted (step S301), wherein with subtle positional setting a pattern of image to serve as a standard allows adjustment of the positional displacement of the image of the inspection object 6 whose input has been accepted) see for example fig. 3 and [0077].
As per claim 11, as best understood and in light of the rejections, Hirano teaches determination unit has a plurality of different learning models, the plurality of different learning models including the previously constructed learning model, and the determination unit is configured to estimate the inspection result for the image at the time of the re-imaging, using a relationship learning model different from the previously constructed learning model based on which the inspection result was estimated for the image at the time of previous imaging. (i.e., the main control part 21 of the visual inspection device 2 sets a positional displacement correcting pattern with respect to an image of the inspection object 6 whose input has been accepted (step S301), wherein with subtle positional displacement of an image of the inspection object 6 whose input has been accepted, setting a pattern of image to serve as a standard allows adjustment of the positional displacement of the image of the inspection object 6 whose input has been accepted) see for example fig. 3 and [0077].
As per claim 12, as best understood and in light of the rejections, Hirano teaches  the determination unit has a plurality of different learning models, the plurality of different learning models including the previously constructed learning model, and the determination unit is configured to estimate the inspection result for the image at the time of the re-imaging, using a learning model different from the previously constructed learning model based on which the inspection result was estimated for the image at the visual inspection device 2 sets a positional displacement correcting pattern with respect to an image of the inspection object 6 whose input has been accepted (step S301), wherein with subtle positional displacement of an image of the inspection object 6 whose input has been accepted, setting a pattern of image to serve as a standard allows adjustment of the positional displacement of the image of the inspection object 6 whose input has been accepted) see for example fig. 3 and [0077].
As per claim 13 and in light of the rejections, Hirano teaches classify, based on statistic amounts of a plurality of inspection results on the plurality of images imaged with the different imaging conditions, the comprehensive inspection result into "not good", "indefinite", and "good" (i.e., plurality of images of items determined as NG on the display device 3 and classifies these images between an image of an item that may be determined as NG) see for example [149]. 
Ando further teaches classify based on the index indicating the likelihood of failure (i.e., the output unit 704 of the machine learning device 70 may be configured to output information indicating quality of the semiconductor substrate in the received image based on a result of the computation performed by the computation unit 702.  For instance, the information output from the output unit 704 may indicate whether or not the quality of the semiconductor substrate is acceptable to be used for the intended purpose of the semiconductor substrate.  In some examples where the AI 7020 of the computation unit 702 comprises a CNN as described above, the output unit 704 may be configured to receive the output value(s) of the output node(s) of the CNN and to output information indicating the quality of the semiconductor substrate based on the received output value(s).  For example, in case the CNN has two output nodes, one indicating a likelihood of acceptable quality and the other indicating a likelihood of inacceptable quality, the output unit 704 may output information indicating that the quality is acceptable or inacceptable (corresponding to the good and or no good degree of evaluation), depending on which output node has output a higher value) see for example [123] and the abstract.
Allowable Subject Matter
Claims 6- 7 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/18/21 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks dated 8/18/21 examiner responds as follows:
1) Applicant argues “Applicant respectfully disagrees with the Office's interpretation of Hirano. The cited portion of the reference describes making "an NG (No Good) determination" or "an OK determination", that is, mere two alternative determinations are made, which is definitely not a degree of evaluation”. Remarks at 8.
Examiner would respectfully disagree. Examiner would point to the different portions listed from the Hirano reference and the analogies thereof (not repeated here for brevity; see pages 6- 7 and 14- 15 of the NFR dated 5/28/21) which applicant NG (No Good) determination is made.  On the other hand, when determined that a flaw, a defect or the like does not exist in the inspection object 6, an OK determination is made”. 
Accordingly examiner would request an explanation of how the claims avoid the references or distinguish from them as per interpretations of the record listed supra.
Applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the reference(s) applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
2) A new rejection of the record is currently made under 35 U.S.C. 103 over Hirano in view of Ando.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov